JUDGE Ellis
delivered the opinion of the Court.
On the motion of the defendant to dismiss the writ of jjrror, we have to enquire whether the paper, purporting to be a release of Errors, can operate as such. It is not under seal. A release must be of as high dignity as the obligation or contract which it was intended to discharge. To release a judgment, or writing under seal, the release must also be under seal. The paper then here alleged to be a release, is not sufficient to discharge a judgment, or to bar a writ of Error.
On the ■ Errors assigned, the judgment was affirmed at June term, 1824. '